             IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       WESTERN DIVISION

ARGONAUT-MIDWEST                         )
INSURANCE COMPANY,                       )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )    Civil Action No. 5:18-cv-401-H
                                         )
MOHAMMED HASAN ODEH and                  )
MAYSON ENTERPRISE, LLC,                  )
                                         )
      Defendants.                        )

                     SETTLEMENT STATUS REPORT

      Plaintiff Argonaut-Midwest Insurance Company advises the Court that it is

unable to dismiss its claim by January 16, 2016 because Defendants Mohammed

Hasan Odeh and Mayson Enterprise LLC have not executed and returned the

settlement agreement as directed in the Order of December 19, 2018 (Doc. 26).

                            FREEMAN MATHIS & GARY, LLP

                            /s/ Philip W. Savrin
                            Philip W. Savrin
                            Admitted pro hac vice
                            100 Galleria Parkway, Suite 1600
                            Atlanta, GA 30339
                            psavrin@fmglaw.com
                            (770) 818-0000
                            Attorneys for Plaintiff Argonaut-Midwest Insurance
                            Company



         Case 5:18-cv-00401-H Document 27 Filed 01/16/19 Page 1 of 3
                  LAW OFFICES OF JAMES R. HUBBARD, PLLC

                  /s/ James R. Hubbard
                  James R. Hubbard
                  2308 Environ Way
                  Chapel Hill, NC 27517
                  jhubbard@hubbard-law.com
                  (919) 928-0367




Case 5:18-cv-00401-H Document 27 Filed 01/16/19 Page 2 of 3
                         CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of the SETTLEMENT STATUS

REPORT by depositing a true and correct copies thereof in the United States mail,

first-class, postage prepaid, properly addressed upon on the following:

                             Mohammed Hasan Odeh
                               3012 Britmass Dr.
                              Raleigh, NC 27616

      This 16th day of January, 2019.

                                             /s/ Philip W. Savrin
                                             Philip W. Savrin
                                             Georgia Bar No. 627836
                                            Attorneys for Plaintiff Argonaut-Midwest
                                            Insurance Company
FREEMAN MATHIS & GARY, LLP
100 Galleria Parkway
Suite 1600
Atlanta, GA 30339
770.818.0000
psavrin@fmglaw.com




         Case 5:18-cv-00401-H Document 27 Filed 01/16/19 Page 3 of 3
